Title: To Thomas Jefferson from François Adriaan Van der Kemp, 16 November 1823
From: Van der Kemp, François Adriaan
To: Jefferson, Thomas

Dear and high Respected Sir!Oldenbarniveld
16 Nov. 23.Although the last favour with which I was honoured by you on Aug. the 3d leaves me Scarce any hope to receive another proof of your regard from your hand. yet I should deem myself undeserving former kindnesses for which I Shall ever remain thankful could I leave your letter without any answer and I am confident you will not consider it as an importune intrusion. It is a high gratification tho’ communicated at your request by another hand that I know you are again recovered in part—My friend Adams is in a Similar Situation but Similar undesirable tokens of regard contribute to my present happiness. being nearly left alone by my departed friends here and in Europe—I too have reached the same threshold—and my Sight is dayly weakening yet I enjoy a number of blessings—May your last days be your best days and the increasing gratitude of your country the reward of your labours—devoted to it during your long meritorious life.How happy should I esteem myself could I in any manner reciprocate your kindnesses, and be of any Service to you—but this I consider nearly hopeless. I can pride myself, that I was it once and obtained in reward the thanks of highly valued friends in England—and why could this favour not be renewed? I would, if desired, copy any Documents, and make a direct remittance of the original—faithfully then executing your commands. It cannot be, or you possess materials to enrich a new edition of your Notes on Virginia, and althoug these even in their present Shape, are more than Sufficient to render the name of Jefferson revered by our Posterity—yet why Should Such a noble Patriotic mind withold Such a boon from his country. I Saw this day in the last N-Amer. Rev. of oct. a new edition announced—of your “Manual for Parliamentary practic for the use of the Senate” which I have never Seen—why Should it not be followed by a collection of other valuable Papers? I could copy—whatever you pleased and in what manner you directed, and convey these either to England or R. Walsh. The assurance of your continued regard. is to me delightful, and I consider it a real happiness that I am yet permitted to assure you, that I remain with the highest respect—your devoted and obligedFr. Adr. van der Kemp